Memorandum.
The judgment of the Appellate Term should be reversed and a new trial ordered. Subdivision b of section N46-17.0 of the Administrative Code of the City of New York recites that a person who fails to file a city sales tax return shall be guilty of a misdemeanor. Since this statute is punitive and in view of the fact that the balance of this section, as well as analogous tax provisions of the State of New York, requires that specific acts or omissions be willful before punitive measures will be imposed, we see no reason why an exception should be made where a person innocently fails to file a city sales tax return.